In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00138-CR



           JAMIE LEE BLEDSOE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 12-0374X




      Before Morriss, C.J., Moseley and Burgess, JJ.
              Opinion by Justice Moseley
                                                   OPINION
            After a trial at which Jamie Lee Bledsoe represented himself with the assistance of standby

counsel,1 Bledsoe was convicted of burglary of a building,2 this being enhanced by two prior felony

convictions.3 Bledsoe was then sentenced to twenty years’ confinement. Bledsoe contends that

the punishment assessed exceeds the range authorized by statute. Because we agree with Bledsoe,

we reverse the trial court’s judgment on punishment and remand the case to the trial court for a

new punishment hearing.4

            The State alleged two prior felony convictions to enhance Bledsoe’s punishment range, and

Bledsoe pled “not true” to each of those convictions alleged by the State sought for enhancement

purposes. The State thereafter introduced a judgment of conviction for burglary of a building, a state

jail felony,5 and a judgment of conviction for possession of a controlled substance, a second degree

felony. The jury found each enhancement allegation to be “true.”




1
    Standby counsel conducted voir dire and periodically thereafter assisted Bledsoe.
2
    Burglary of a building is, ordinarily, a state jail felony. See TEX. PENAL CODE ANN. § 30.02(a)(1), (c)(1) (West 2011).
3
    See TEX. PENAL CODE ANN. § 12.42(a) (West Supp. 2014).
4
 Bledsoe’s first appointed appellate counsel submitted a brief under Anders v. California, 386 U.S. 738 (1967),
claiming there were no meritorious issues to raise on appeal. We abated this matter to the trial court for appointment
of new counsel.
5
 Although the judgment for the burglary conviction used to enhance Bledsoe’s state jail felony indicates that the degree
of offense is a second degree felony, the “Offense for which Defendant Convicted” portion of that judgment indicates
“Burglary of Building-Enhanced,” and the statute for the offense is listed as Section 30.02 of the Texas Penal Code.
Despite the increase in the severity of the penalties which result, statutes enhancing punishment ranges for the primary
offense do “not increase the severity level or grade of the primary offense.” Ford v. State, 334 S.W.2d 230, 234 (Tex.
Crim. App. 2011); see also Ex parte Reinke, 370 S.W.3d 387, 389 (Tex. Crim. App. 2012).

                                                              2
        Bledsoe maintains that the prior state jail felony (burglary of a building, enhanced) could not

be used to enhance the punishment range of the state jail felony of which he was convicted to that of a

second degree felony. Instead, Bledsoe correctly contends that in order to enhance a state jail felony

punishable under Section 12.35(a) of the Texas Penal Code, the State must prove that he was previously

convicted of two felonies which are not state jail felonies.

        Burglary of a building (other than a habitation) is a state jail felony having the usual range

of punishment of incarceration for a period of not less than six months but not more than two years.

See TEX. PENAL CODE ANN. § 30.02 (West 2011); see also TEX. PENAL CODE ANN. § 12.35(a)

(West Supp. 2014). Section 12.425 of the Penal Code does allow for the penalty for such a crime

to be increased for repeat or habitual felony offenders on trial for a state jail felony, providing that

        [i]f it is shown on the trial of a state jail felony punishable under Section 12.35(a)
        that the defendant has previously been finally convicted of two felonies other than
        a state jail felony punishable under Section 12.35(a), and the second previous
        felony conviction is for an offense that occurred subsequent to the first previous
        conviction having become final, on conviction the defendant shall be punished for a
        felony of the second degree.

TEX. PENAL CODE ANN. § 12.425(b) (West Supp. 2014) (emphasis added). Prior to the 2011

enactment of Section 12.425(b) of the Texas Penal Code, former Section 12.42(a)(2) provided that

        [i]f it is shown on the trial of a state jail felony punishable under Section 12.35(a)
        that the defendant has previously been finally convicted of two felonies, and the
        second previous felony conviction is for an offense that occurred subsequent to the
        first previous conviction having become final, on conviction the defendant shall be
        punished for a second-degree felony.




                                                    3
Act of May 29, 1995, 74th Leg., R.S., ch. 318, § 1, sec. 12.42(a)(2), 1995 Tex. Gen. Laws 2734,

2734–35 (amended 2011) (current version at TEX. PENAL CODE ANN. § 12.425(b)).6 Because the

previous statute did not differentiate between state jail felonies and felonies, there was initially

some degree of confusion regarding the issue of whether state jail felonies were proper

enhancement fodder under this section. That confusion was dispelled in Campbell v. State, 49
S.W.3d 874 (Tex. Crim. App. 2001), in which the court having the ultimate precedential power

over criminal jurisprudence in Texas held that the terms “felony” and “state jail felony,” as used

in Section 12.42(a), “are mutually exclusive.” That court stated that the statute “does not impose

an increased punishment for offenders who have two previous convictions in the form of both a

single prior state jail felony and a single prior non-state jail felony.” Id. at 878.

        The language of Section 12.425(b) mirrors the language of former Section 12.42(a)(2),

with one exception—the Legislature specifically included the parenthetical phrase “other than a

state jail felony punishable under Section 12.35(a).” TEX. PENAL CODE ANN. § 12.425(b). With

that insertion, the Legislature made it abundantly clear that state jail felonies cannot be used to

enhance a state jail felony punishable under Section 12.35(a). More recently, the Texas’ high

criminal court issued its opinion in Samaripas v. State, 454 S.W.3d 1 (Tex. Crim. App. 2014).

There, the court held that under former Section 12.42 subsections (d) and (e) of the Penal Code,7



6
 See Act of May 25, 2011, 82d Leg., R.S., ch. 834, § 5, sec. 12.425(b), 2011 Tex. Gen. Laws 2104, 2105 (adding
Section 12.425); see also Act of May 25, 2011, 82d Leg., R.S., ch. 834, § 5, sec. 12.42, 2011 Tex. Gen. Laws 2104,
2104 (amending Section 12.42 by deleting language substantially similar to language added by Section 12.425).
7
 See Act of May 25, 2011, 82d Leg., R.S., ch. 834, §§ 4, 6, sec. 12.42(d), (e), 2011 Tex. Gen. Laws 2104, 2105
(amending Section 12.42(d) and repealing Section 12.42(e)).
                                                        4
a “non-aggravated state-jail felony conviction that was punished as a second degree felony was

properly used for subsequent habitual-criminal punishment enhancement.” In so holding, the court

recognized,

       Effective September 1, 2011, Section 12.42(e) was repealed and the following
       language was added to subsection (d): “A previous conviction for a state jail felony
       punishable under Section 12.35(a) may not be used for enhancement purposes
       under this subsection.” Under this language, a state-jail felony, even if it has been
       enhanced, cannot be used to enhance a subsequent felony offense. The distinction
       between the former “punished under Section 12.35(a)” language and the current
       “punishable under Section 12.35(a)” is significant here because Appellant was not
       punished under Section 12.35(a) but his prior offense was punishable under that
       section. Had he committed the current offense after this amendment, it would not
       have been proper for his prior state-jail felony to be used for enhancement.

Samaripas, 454 S.W.3d at 8 n.5. Here, the State recognizes that identical statutory language

(“punishable under Section 12.35(a)”) is used in Section 12.425(b) and, consequently, concedes

that although Bledsoe’s prior state jail felony conviction was punished as a second degree felony,

it was nevertheless “punishable” under Section 12.35(a).

        Because this assessment is correct, we hold that Bledsoe’s conviction was improperly

enhanced. The resulting twenty-year sentence assessed to him exceeded the maximum punishment

of two years’ imprisonment for an unenhanced state jail felony. See TEX. PENAL CODE ANN.

§ 12.35(a). “A sentence that is outside the maximum . . . range of punishment is unauthorized by

law and therefore illegal.” Mizell v. State, 119 S.W.3d 804, 806 (Tex. Crim. App. 2003). “When

an appellate court finds error at the punishment stage of the trial, the case may be remanded to the

trial court for the proper assessment of punishment.” Ex parte Rich, 194 S.W.3d 508, 514 (Tex.



                                                 5
Crim. App. 2006) (citing Levy v. State, 818 S.W.2d 801, 803 (Tex. Crim. App. 1991)). Indeed,

Bledsoe requests that we remand this case to the trial court for sentencing as a state jail felony.

         Although the State concludes that under Jordan v. State, 256 S.W.3d 286 (Tex. Crim. App.

2008),8 entitlement to a new punishment hearing is not predicated on a showing of harm when an

improper enhancement allegation is found to be error, it nevertheless claims that in this case, based

on the reasoning of Ex parte Parrott, 396 S.W.3d 531 (Tex. Crim. App. 2013), Bledsoe was not

harmed by the illegal sentence. In Parrott, the Court of Criminal Appeals concluded that an

applicant must prove harm in order to obtain relief in a writ of habeas corpus proceeding premised

on an illegal sentence. Id. at 534. Because Parrott was a proceeding seeking habeas corpus relief,

it is not applicable to this direct appeal.9 Parrott recognized that Jordan and other cases involving

direct appeals holding that sufficiency of the evidence error is not subject to a harm analysis10 are

inherently distinct from habeas corpus proceedings.

         First, on direct appeal, neither party has the burden to prove harm, but in habeas
         proceedings, a defendant has the burden to demonstrate harm. See Ovalle v. State,
         13 S.W.3d 774, 787 (Tex. Crim. App. 2000). Second, habeas is an extraordinary
         remedy premised on equity and not on error correction as is the focus of direct
         appeal. See Blanton v. State, 369 S.W.3d 894, 903 (Tex. Crim. App. 2012). Third,
         in determining whether relief is warranted in habeas proceedings, the court reviews



8
 In Jordan, the Court of Criminal Appeals held that the State’s failure to meet its evidentiary burden with respect to
habitual offender enhancement is not subject to a harm analysis. Jordan, 256 S.W.3d at 291–92 (reasoning that it is
not possible to quantify impact of incorrectly enhanced sentencing range on normative sentencing function of judge
or jury).
9
 In Parrott, the petitioner failed to show harm because the actual criminal history supported the punishment assessed.
Parrott, 396 S.W.3d at 537–38.
10
 See, e.g., Fletcher v. State, 214 S.W.3d 5, 8–9 (Tex. Crim. App. 2007); Russell v. State, 790 S.W.2d 655, 656 (Tex.
Crim. App. 1990) (en banc); Scott v. State, 553 S.W.2d 361, 364 (Tex. Crim. App. 1977).
                                                          6
        not only evidence contained in the appellate record, but also evidence beyond that
        record. See Rouse v. State, 300 S.W.3d 754, 762 n.17 (Tex. Crim. App. 2009).

Id. at 534 n.6.

        Even so, the State contends that because it proved up other felony convictions at Bledsoe’s

punishment hearing that would support enhancement of the punishment range to that of a second

degree felony, this Court should conduct a harm analysis. Here, the State introduced at least one

additional judgment of conviction during the punishment hearing that shows Bledsoe committed

a second non-state jail felony. The State claims that it could have properly enhanced the

punishment range to that of a second degree felony by use of this other non-state jail felony.

Notably, Bledsoe raised the issue of the improper enhancement at trial. Even so, the State made

no attempt to amend the enhancement paragraphs to allege what it now claims would have been

proper enhancements allegations.

        Whether the State could have alleged proper enhancements to increase the punishment

range to that of a second degree felony is not at issue here because it failed to even attempt to do

so. Moreover, the issue of whether the error could survive habeas corpus review is not relevant to

our decision in this direct appeal. The issue the State raises is one of whether this Court should

undertake a harm analysis in this direct appeal. The Court of Criminal Appeals has explicitly held

that a harm analysis is not appropriate in this circumstance. Jordan, 256 S.W.3d at 291, 293.




                                                 7
         Consequently, we affirm the judgment of conviction, as modified,11 reverse the portion of

the judgment assessing punishment, and remand to the trial court for a new punishment hearing.

See id. at 293; see also Mikel v. State, 167 S.W.3d 556, 560 (Tex. App.—Houston [14th Dist.]

2005, no pet.) (reversing portion of judgment assessing punishment and remanding for new

punishment hearing where record affirmatively reflected that offense in second enhancement

paragraph did not occur before offense in first enhancement paragraph was final).




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             November 2, 2015
Date Decided:               November 3, 2015

Publish




 The judgment of conviction lists the degree of offense as that of a “2nd Degree Felony.” Because statutes enhancing
11

punishment ranges for the primary offense do “not increase the severity level or grade of the primary offense,” Ford,
334 S.W.3d at 234, this is incorrect. The proper degree of offense proved by the State was a state jail felony. The
Texas Rules of Appellate Procedure give this Court authority to modify judgments and correct typographical errors to
make the record speak the truth. TEX. R. APP. P. 43.2; French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992);
Land v. State, 291 S.W.3d 23, 31 (Tex. App.—Texarkana 2009, pet. ref’d) (modifying judgment to reflect correct
degree of offense). We, therefore, modify the judgment to reflect the correct degree of the offense as a state jail felony.
                                                            8